KANSAS CITY LIFE INSURANCE COMPANY Kansas City Life Variable Annuity Separate Account Kansas City Life Variable Life Separate Account Supplement dated July 21, 2011 to the Prospectuses dated May 1, 2011 for the Century II Variable Annuity Contract Century II Affinity Variable Annuity Contract Century II Freedom Variable Annuity Contract Century II Single Premium Affinity Variable Annuity Contract Century II Variable Universal Life Insurance Contract Century II Alliance Variable Universal Life Insurance Contract Century II Survivorship Variable Universal Life Insurance Contract Century II Heritage Survivorship Variable Universal Life Insurance Contract Century II Accumulator Variable Universal Life Insurance Contract The Prospectuses are amended as follows: Under the heading “Annual Portfolio Operating Expenses” please replace the information relating to Templeton Developing Markets Securities Fund – Class 2 with the following: Portfolio Management Fees 12b-1/ Service Fees Other Expenses Acquired Fund Fees and Expenses Total Portfolio Annual Operating Expenses Contractual Fee Waiver or Expense Reimbursement Total Portfolio Annual Operating Expenses After Reimbursement Templeton Developing Markets Securities Fund – Class 2 1.11%X 0.25% 0.26% 0.01%X 1.63% 0.01%X 1.62%X,Y XRestated to reflect the decrease in the investment management fee effective May 1, 2011. The investment manager has contractually agreed in advance to reduce its fee as a result of the Fund’s investment in a Franklin Templeton money fund (acquired fund) for at least the next 12-month period. Contractual Fee Waiver or Expense Reimbursement agreement may not be terminated during the term set forth above. Total Portfolio Annual Operating Expenses differ from the ratio of expenses to average net assets shown in the Financial Highlights section of the Fund Prospectus, which do not reflect the decrease in Management Fee and the Acquired Fund Fees and Expenses. Y Total Portfolio Annual Operating Expenses differ from the ratio of expenses to average net assets shown in the Financial Highlights section of the Fund Prospectus, which reflect the operating expenses of the Fund and do not include Acquired Fund Fees and Expenses. THIS SUPPLEMENT SHOULD BE READ CAREFULLY TOGETHER WITH THE PROSPECTUS, AND BOTH DOCUMENTS SHOULD BE KEPT TOGETHER FOR FUTURE REFERENCE.
